             Case 2:20-cv-00042-cr Document 15 Filed 09/21/20 Page 1 of 1

                                                                                    l'J .    . ,_, - : ••_; ., :
                                                                                  OiS iLCT Cf                ,.j"
                                                                                                                    T
                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF VERMONT
                                                                                  21ll SEP 21 t'M 3: 3~
NEWTON HILL LABS, INC.                      )
                                            )
               Plaintiff,                   )             Civil Action no. 2:20-c~:f2                  tA-vv
                                            )                                               rit:P'DTY ci f:RK
        V.                                  )
                                            )
BAY WATER GREENS, LLC,                      )
BAYWATER FARMS, LLC and                     )
KUSH TOURISM, LLC,                          )
                                            )
               Defendants.                  )

             ORDER DISMISSING CLAIMS AGAINST KUSH TOURISM, LLC

        Before the Court is the joint motion of Plaintiff and Defendant Kush Tourism, LLC ("Kush")

to dismiss all claims against Kush pursuant to Federal Rule of Civil Procedure 41(a)(2). For the

reasons set forth therein, the Court GRANTS the motion and ORDERS that all claims against Kush

are hereby dismissed with PREJUDICE. It is further ORDERED that each party shall bear their own

costs and attorney fees.


        Dated: September
                                i""
                             I 'r , 2020            c2c=$?:
                                                   Honorable Christina Reiss
                                                   United States District Judge




4499451.1
